EXECUTION VERSION




Exhibit 10.1













STOCK PURCHASE AGREEMENT

between:

ROCKPORT HEALTHCARE GROUP, INC.,

a Delaware corporation;

and

NEXUS ASSET ACQUISITION CO.,

a Delaware corporation

____________________________

Dated as of May 16, 2007

____________________________








--------------------------------------------------------------------------------







Table of Contents







Page




ARTICLE 1 DEFINITIONS

2

ARTICLE 2 SALE OF SHARES

9

Section 2.1

Sale of Common Stock

9

Section 2.2

Purchase Price

9

ARTICLE 3 CLOSING

9

Section 3.1

Closing Date

9

Section 3.2

Deliveries at Closing

9

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER CONCERNING SELLER AND THE
COMPANY  9

Section 4.1

Organization

10

Section 4.2

Authority Relative to this Agreement

10

Section 4.3

No Conflict; Required Filings and Consents.

10

Section 4.4

Compliance with Laws.

11

Section 4.5

SEC Filings; Financial Statements.

12

Section 4.6

Capitalization

13

Section 4.7

Reserved

13

Section 4.8

Brokers’ Fees

13

Section 4.9

Reserved

13

Section 4.10

Absence of Certain Changes

13

Section 4.11

Seller Information

13

Section 4.12

Taxes

14

Section 4.13

Material Contracts

14

Section 4.14

Employee Benefits

14





i




--------------------------------------------------------------------------------







Section 4.15

Environmental Matters

15

Section 4.16

Litigation

15

Section 4.17

Intellectual Property

15

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER CONCERNING BUYER

15

Section 5.1

Organization

15

Section 5.2

Authority Relative to this Agreement

15

Section 5.3

Financial Capacity

16

Section 5.4

Buyer Information

16

ARTICLE 6 PRE-CLOSING COVENANTS

16

Section 6.1

Conduct of Business Pending the Closing

16

Section 6.2

Stockholder Approval; Information Statement

16

Section 6.3

Access to Information

17

Section 6.4

No Solicitation of Transactions.

17

Section 6.5

Reasonable Best Efforts.

20

Section 6.6

Certain Notices

21

Section 6.7

Public Announcements

21

Section 6.8

Employee Matters.

21

Section 6.9

Indemnification of Directors and Officers

22

Section 6.10

Confidentiality Agreement

22

Section 6.11

Allocation Schedule

22

Section 6.12

Expenses

23

Section 6.13

Fairness Opinion

23

ARTICLE 7 CONDITIONS TO CLOSE

23

Section 7.1

Conditions to Obligations of Each Party Under This Agreement

23

Section 7.2

Additional Conditions to Obligations of Buyer

24





ii




--------------------------------------------------------------------------------







Section 7.3

Additional Conditions to Obligations of Seller

26

Section 7.4

Frustration of Closing Conditions

27

ARTICLE 8 POST-CLOSING COVENANTS

27

Section 8.1

General

27

Section 8.2

Confidentiality

27

Section 8.3

Litigation Support

27

Section 8.4

Transition

27

ARTICLE 9 TERMINATION

28

Section 9.1

Termination

28

Section 9.2

Effect of Termination

29

Section 9.3

Termination Fee.

29

ARTICLE 10 GENERAL PROVISIONS

30

Section 10.1

Non-Survival of Representations and Warranties

30

Section 10.2

Notices

30

Section 10.3

Headings

30

Section 10.4

Severability

30

Section 10.5

Entire Agreement

30

Section 10.6

Third-Party Beneficiaries

30

Section 10.7

Succession and Assignment

31

Section 10.8

Construction

31

Section 10.9

Governing Law; Consent to Jurisdiction

31

Section 10.10

Amendments and Waivers

32

Section 10.11

Specific Performance

32

Section 10.12

Fees and Expenses

32

Section 10.13

Counterparts

32





iii




--------------------------------------------------------------------------------







STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”), effective as of May 16, 2007,
is by and between Rockport Healthcare Group, Inc., a Delaware corporation
(“Seller”), and Nexus Asset Acquisition Co., a Delaware corporation (“Buyer” and
together with Seller, each a “Party” and collectively, the “Parties”).

RECITALS

A.

Seller desires to sell to Buyer and Buyer desires to purchase from Seller one
thousand (1,000) shares (the “Shares”) of common stock of Rockport Community
Network, Inc., a Nevada corporation (the “Company”), no par value per share (the
“Common Stock”), under the terms of this Agreement (the “Stock Purchase”).

B.

(i) Mr. John K. Baldwin has converted (the “Baldwin Conversion”) all of the
convertible promissory notes of Seller that he holds, together with accrued but
unpaid interest through the date hereof, into 4,584,052 shares of common stock,
par value $.001 per share, of Seller (the “Seller Common Stock”), and
(ii) Seller and the Company have entered into an Unconditional Waiver and
Release (the “Waiver and Release”), dated May 15, 2007, by and between, Bannon
Energy Incorporated, a Texas corporation (“Bannon”), Seller, and the Company for
the waiver and release by Bannon of the “Overwrite Obligation” (as defined
below).

C.

Seller will redeem, prior to the “Closing” (as defined below), 500,000 shares of
Seller Common Stock held by Protegrity Services, Inc., in exchange for a
convertible promissory note of Seller with a principal amount of $500,000 (the
“Protegrity Redemption”).

D.

The respective boards of directors of Seller and Buyer have approved this
Agreement and the Stock Purchase upon the terms and subject to the conditions of
this Agreement, including the exhibits, schedules, annexes, and appendices
attached hereto.

E.

Simultaneously with the execution and delivery of this Agreement, and as a
condition and inducement to Buyer’s willingness to enter into this Agreement,
the “Principal Stockholders” (as defined below) are entering into an agreement
with Buyer (the “Principal Stockholders’ Agreement”) pursuant to which each of
the Principal Stockholders agrees, among other things, to take certain actions
in furtherance of the “Contemplated Transactions” (as defined below), including
causing the execution and delivery of a written consent (the “Stockholder
Consent”) in accordance with Section 228 of the “DGCL” (as defined below) and in
lieu of a meeting of the stockholders of the Seller, pursuant to which the
Principal Stockholders will consent to the adoption of this Agreement and the
approval of the Stock Purchase.

F.

Prior to the consummation of the Stock Purchase, Seller will transfer all of its
direct or indirect assets (the “Assets”) and certain direct or indirect
liabilities relating to the “Seller Healthcare Management Business” (as defined
below), except for the Shares and any other equity interests of any other
Subsidiary of Seller, to the Company as a contribution to capital (the
“Contribution” and together with the Stock Purchase, the Protegrity Redemption,
and the other transactions contemplated by this Agreement, the “Contemplated
Transactions”).





1




--------------------------------------------------------------------------------







NOW, THEREFORE, the Parties agree as follows:

AGREEMENT

ARTICLE 1
DEFINITIONS

“Acquisition Proposal” means any proposal for any Acquisition Transaction other
than the Contemplated Transactions.

“Acquisition Transaction” shall mean any transaction or series of transactions
involving (a) any merger, consolidation, share exchange, business combination,
issuance of securities, acquisition of securities, tender offer, exchange offer
or other similar transaction (i) in which either of Seller or the Company is a
constituent corporation, in which (ii) a Person or “group” (as defined in the
Exchange Act and the rules promulgated thereunder) of Persons directly or
indirectly acquires beneficial or record ownership of securities (including debt
convertible into equity securities) representing more than 15% of the
outstanding securities of any class of voting securities of any of either of
Seller or the Company, or (iii) either of Seller or the Company issues or sells
securities (including debt convertible into equity securities) representing more
than 20% of the outstanding securities of any class of its voting securities; or
(b) other than in the ordinary course of business or pursuant to the
Contribution, any sale, lease, exchange, transfer, license, acquisition, or
disposition of any business or businesses or assets, including the Assets and
the Seller Healthcare Management Business, that constitute or account for 20% or
more of the consolidated net revenues, net income or assets of either of Seller
or the Company.

“Advisor” means each of the Financial Advisor and legal counsel to Seller.

“Advisor Fees” has the meaning set forth in Section 6.12.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

“Agreement” has the meaning set forth in the introductory paragraph.

“Allocation Schedule” has the meaning set forth in Section 6.11.

“Assets” has the meaning set forth in Recital F.

“Baldwin Conversion” has the meaning set forth in Recital B.

“Bannon” has the meaning set forth in Recital B.

“Business Day” means any day other than a Saturday, Sunday, or a day in which
banks in New York are not open for business.

“Buyer” has the meaning set forth in the introductory paragraph.





2




--------------------------------------------------------------------------------







“Claimant” has the meaning set forth in the definition of “Healthcare Management
Business.”

“Closing” has the meaning set forth in Section 3.1.

“Closing Cash Payment” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time and
any statute succeeding thereto.

“Common Stock” has the meaning set forth in Recital A.

“Company” has the meaning set forth in Recital A.

“Confidentiality Agreement” means the letter agreement between Buyer and Seller,
dated May 16, 2007.

“Contemplated Transactions” has the meaning set forth in Recital F.

“Continuing Employees” has the meaning set forth in Section 6.8(a).

“Contract” means any agreement, lease, sublease, license, sublicense, promissory
note, evidence of indebtedness, arrangement, commitment, understanding, Provider
Agreement (owned or leased), customer contract, network partner contract,
Material Contract, or other contract, including, without limitation, any of the
foregoing transferred in connection with the Contribution.

“Contribution” has the meaning set forth in Recital F.

“DGCL” means the Delaware General Corporation Law, as amended from time to time
and any statute succeeding thereto.

“Disclosure Schedule” means the disclosure schedule prepared by Seller and
delivered by Seller to Buyer on or before the day before the Due Diligence End
Date.

“Due Diligence End Date” means the earlier of May 25, 2007, or the mailing of
the definitive information statement on Schedule 14C.

“Employee Benefit Program” has the meaning set forth in Section 4.14(a).

“Environmental Law” means any federal, state, local, or municipal law, statute,
ordinance, code, rule, regulation, license, authorization, decision, order,
injunction, or decree, which pertains to health, safety, any Hazardous
Substance, or the environment (including ground or air or water or noise
pollution or contamination, and underground or aboveground tanks) and shall
include the Solid Waste Disposal Act; the Comprehensive Environmental Response,
Compensation and Liability Act; the Hazardous Materials Transportation Act; the
Federal Water Pollution Control Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking





3




--------------------------------------------------------------------------------







Water Act; the Resource Conservation and Recovery Act; the Emergency Planning
and Community Right to Know Act; the Occupational Safety and Health Act; and any
other state or federal environmental statutes, and all rules, regulations,
orders, and decrees now or hereafter promulgated under any of the foregoing, as
any of the foregoing now exist or may be changed or amended or come into effect
in the future.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time and any statute succeeding thereto.

“Fairness Opinion” has the meaning set forth in Section 7.1(c).

“Financial Advisor” has the meaning set forth in Section 7.1(c).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Government Consents” has the meaning set forth in Section 6.5(c).

“Governmental Entity” means any:  (a) nation, state, commonwealth, territory,
county, municipality, district, or other governmental jurisdiction of any
nature; (b) federal, state, local, municipal, foreign, or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or entity and any court or other tribunal and including
the State Office of Workers’ Compensation of the State of Louisiana).

“Group Rating Agreement” has the meaning set forth in Section 4.13.

“Hazardous Substances” means any medical waste, infectious waste, toxic or
hazardous waste, pollutants, or substances, including friable asbestos,
polychlorinated biphenyls, petroleum products, byproducts, and other hydrocarbon
substances, and substances defined or listed as a “hazardous substance,” “toxic
substance,” “toxic pollutant,” or similarly identified substance or mixture, in
or pursuant to any Environmental Law.

“Healthcare Authorities” has the meaning set forth in Section 4.4(a).

“Healthcare Management Business” means the business (including the development,
operation, management and marketing) of a Medical Provider Network consisting of
a wide range of healthcare specialist, medical providers, and hospitals to
provide medical services to employees with work-related injuries and illnesses
(“Claimants”).  The “Medical Provider Network” means the network of healthcare
specialist, medical providers, and hospitals (each a “Network Provider”) that
have entered into Preferred Provider Agreements (each a “Provider Agreement”)
with Seller or the Company to provide medical services to Claimants.  The
Provider Agreement induces Network Providers to provide quality medical care at
a competitive price in exchange for the participating in the preferred Medical
Provider Network.  The definition of “Healthcare Management Business” shall
include the subcontracting arrangements with other Healthcare Management
Businesses in order to offer broader coverage for the Medical Provider Network.
 The Healthcare Management Business also includes the credentials,
re-credentials,





4




--------------------------------------------------------------------------------







and the careful application review process to ensure that the Network Provider
is committed to provide medically appropriate care, and to direct valid insured
Claimants to Network Providers.

“HIPAA” means Health Insurance Portability and Accountability Act of 1996, as
amended from time to time and any statute succeeding thereto.

“Indebtedness” means any obligation (whether or not due, contingent, or
deferred) owing to a Person, including (a) all indebtedness for borrowed money
or for the purchase price of property or services; (b) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money; (c) guaranties securing indebtedness for
borrowed money; (d) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (e) the obligation under the Waiver and Release to pay
the consideration for the waiver and release of the Overwrite Obligation; and
(f) any purchase price payment, earnout, or similar payment.

“Information Statement” has the meaning set forth in Section 6.2.

“Intellectual Property” means, collectively, all (a) patents; (b) trademarks,
service marks, trade dress, logos, trade names, corporate names, and domain
names; (c) copyrights and copyrightable works; and (d) trade secrets.

“Knowledge” Seller will be deemed to have Knowledge of a particular fact or
other matter if any of executive officer or director is actually aware of that
fact or matter or could reasonably be expected to discover or otherwise become
aware of that fact or matter in the course of conducting a reasonably
comprehensive investigation regarding the accuracy of any representation or
warranty contained in this Agreement.

“Law” means any federal, state, local, municipal, foreign, or other law,
statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion, or interpretation that is, has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Entity; including,
without limitation, (a) Medicare, Medicaid, or other government reimbursement or
subsidy requirements, as well as federal, state, or local laws, rules,
regulations, and published interpretations and policies relating to the
prevention of fraud, abuse, false claims, neglect, or mistreatment, including
but not limited to Federal Medicare and Medicaid statutes, 42 U.S.C. §§ 1320a-7,
1320a-7a, 1320a-7b, the Federal False Claims Act, 31 U.S.C. § 3729 et seq., or
the Stark Act, 42 U.S.C. §§ 1395nn and 1396b(s), the regulations promulgated
pursuant to such statutes, or any related state or local statutes or
regulations; (b) HIPAA and the regulations promulgated pursuant to HIPAA;
(c) the provisions of the Occupational Health and Safety Act and related
requirements; (d) Environmental Laws; (e) Louisiana Workers’ Compensation Act;
(f) Louisiana Revised Statutes; (g) applicable accreditation and professional
organizations; and (h) all of the foregoing as amended from time to time and any
Law succeeding thereto.





5




--------------------------------------------------------------------------------







“Lease” means any leasehold or subleasehold estates and other rights to use or
occupy any land, buildings, structures, improvements, fixtures, or other
interest in real property held by Seller.

“Liability” or “Liabilities” means, with respect to any Person, any liability or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
vested or unvested, executory, determined, determinable or otherwise and whether
or not the same is required to be accrued on the financial statements of such
Person.

“Liens” means any community or other marital property interest, option, pledge,
security interest, mortgage, lien, lease, sublease, right of way, easement,
encroachment, servitude, right of first option, right of first refusal, or
similar restriction or encumbrance of any kind, including any restriction on
use, voting (in the case of any security or equity interest), transfer, receipt
of income, or exercise of any other attribute of ownership other than (a) liens
for Taxes not yet due and payable, and (b) purchase money liens and liens
securing rental payments under capital lease arrangements.

“Material Adverse Change” means, with respect to a Person, a material adverse
change in or any result, effect, event, occurrence, fact, change, or
circumstance (whether or not constituting a breach of a representation,
warranty, or covenant set forth in this Agreement) that, individually or in the
aggregate with any such other results, effects, events, occurrences, facts,
changes, or circumstances has had or would reasonably be expected to have or
result in a material adverse effect in the historical or near-term or long-term
projected business, assets, condition (financial or otherwise), liabilities, or
results of operations of such Person and its subsidiaries either individually or
taken as a whole, as determined from the perspective of a reasonable Person in
Buyer’s position, other than as a result of changes in general political,
economic, or financial market conditions.

“Material Contract” has the meaning set forth in Section 4.13.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. Sections 1396 et seq.) as amended from time to
time and any statute succeeding thereto.

“Medical Provider Network” has the meaning set forth in the definition of
“Healthcare Management Business.”

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. Sections 1395
et seq.), as amended from time to time and any statute succeeding thereto.

“Order” means with respect to any Person, any award, decision, injunction,
judgment, stipulation, Order, ruling, subpoena, writ, decree, consent decree or
verdict entered, issued, made or rendered by any court, administrative agency,
arbitrator or other Governmental Entity having competent jurisdiction affecting
such Person or any of its properties.





6




--------------------------------------------------------------------------------







“Overwrite Obligation” means those obligations of either of Seller or the
Company, if any, existing under that certain Stock Purchase Agreement, dated
September 14, 1998, by and among Seller; the Company; Newton Healthcare network,
LLC, a Texas limited liability company; and Bannon, as amended by that certain
Extension Agreement, dated September 20, 1999, by and between Bannon and Seller.

“Network Provider” has the meaning set forth in the definition of “Healthcare
Management Business.”

“Party” has the meaning set forth in the introductory paragraph.

“Payee” has the meaning set forth in Section 6.11.

“Permit” means any permit, license, certificate, franchise, concession,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification, accreditation,
regulatory agreement, consent, approval, right, or authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Entity or pursuant to any applicable Law.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).

“Principal Stockholders” means John K. Baldwin, Harry M. Neer, Larry K. Hinson,
and Eric H. Kolstad.

“Principal Stockholders Agreement” has the meaning set forth in Recital E.

“Protegrity Redemption” has the meaning set forth in Recital C.

“Provider Agreement” has the meaning set forth in the definition of “Healthcare
Management Business.”

“Purchase Price” has the meaning set forth in Section 2.2.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.5.

“Securities Act” means the Securities Act of 1933, as amended from time to time
and any statute succeeding thereto.

“Seller” has the meaning set forth in the introductory paragraph.

“Seller Common Stock” has the meaning set forth in Recital B.

“Seller Healthcare Management Business” means the Healthcare Management Business
of Seller, and following the Contribution, the Company.





7




--------------------------------------------------------------------------------







“Shares” has the meaning set forth in Recital A.

“Special Committee” means the special committee of the board of directors of
Seller formed for the purpose of evaluating the Contemplated Transactions and
any competing proposal involving an Acquisition Transaction and consisting
solely of disinterested directors.

“Stock Purchase” has the meaning set forth in Recital A.

“Stockholder Approval” means the affirmative vote of holders of a majority of
the outstanding capital stock of Seller to approve this Agreement and the Stock
Purchase upon the terms and subject to the conditions described herein.

“Stockholder Consent” has the meaning set forth in Recital E.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation).  The term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.

“Superior Proposal” has the meaning set forth in Section 6.4(e).

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code § 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not and including any obligations to
indemnify or otherwise assume or succeed to the Tax liability of any other
Person.

“Tax Returns” shall mean any report, return (including any information return),
declaration, claim for refund, or statement required to be filed with any
Governmental Entity relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.

“Termination Date” has the meaning set forth in Section 9.1(b)(.

“Termination Fee” has the meaning set forth in Section 9.3(a).





8




--------------------------------------------------------------------------------







“Third Party” means any Person that is not a Party.

“Transaction Documents” has the meaning set forth in Section 4.2.

“Transaction Expenses” has the meaning set forth in Section 6.12.

“Waiver and Release” has the meaning set forth in Recital B.

ARTICLE 2
SALE OF SHARES

Section 2.1

Sale of Common Stock.  Subject to the terms and conditions of this Agreement, at
the Closing, Seller shall transfer and deliver to Buyer, free and clear of any
Liens, and Buyer shall accept delivery of, the Shares in exchange for the
Purchase Price.

Section 2.2

Purchase Price.  The aggregate purchase price (the “Purchase Price”) for the
Shares shall be (a) One Million Nine-Hundred Twenty-One Thousand Three Hundred
Forty-One and 90/100 Dollars ($1,921,341.90), subject to adjustment as mutually
agreed to by the parties upon the basis of the Allocation Schedule (the “Closing
Cash Payment”) plus (b) the Advisor Fees.

ARTICLE 3
CLOSING

Section 3.1

Closing Date.  Subject to the fulfillment or waiver of the conditions precedent
specified in ARTICLE 7, the purchase and sale of the Shares shall be consummated
at a closing (the “Closing”) to be held at the offices of Holme Roberts & Owen
LLP, 1700 Lincoln Street, Suite 4100, Denver, Colorado, effective as of 9:00
a.m. local time on the day following the satisfaction or waiver of each of the
conditions precedent specified in ARTICLE 7 (such date being herein referred to
as the “Closing Date”).

Section 3.2

Deliveries at Closing.  At the Closing, subject to the fulfillment or waiver of
the conditions precedent specified in ARTICLE 7,

(a)

Seller will deliver to Buyer stock certificates representing all of the Shares,
endorsed in blank or accompanied by duly executed assignment documents; and

(b)

Buyer will deliver the Purchase Price to Seller as follows: the Purchase Price
shall be delivered by Buyer to each Payee in accordance with the Allocation
Schedule by wire transfer of immediately available funds to accounts designated
by such Payee (such designation to occur not less than three (3) days prior to
the Closing Date).

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
CONCERNING SELLER AND THE COMPANY

Seller, on behalf of itself and the Company, represents and warrants to Buyer
that the statements contained in this ARTICLE 4 are true, correct, and complete
as of the date of this





9




--------------------------------------------------------------------------------







Agreement and will be true, correct, and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for date of
this Agreement throughout this ARTICLE 4) with respect to itself and the
Company, except as set forth on the date hereof in the Disclosure Schedule or
disclosed to Buyer by Seller prior to the date of this Agreement.

Section 4.1

Organization.  Each of Seller and the Company is a corporation duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation and has the corporate power to carry on its business as it is now
being conducted, or in the case of the Company presently proposed to be
conducted, and to own all of its properties and assets.  Each of Seller and the
Company is duly qualified as a foreign corporation to do business and is in good
standing (to the extent the concept of good standing exists) in each
jurisdiction where the character of its properties owned or held under lease or
the nature of its activities makes such qualification necessary, except where
the failure to be so qualified will not result in a Material Adverse Change.
 Seller has made available to Buyer complete and correct copies of the
certificate of incorporation and bylaws (or similar organizational documents) of
Seller and the Company, and all amendments thereto, as currently in effect.
 Except as set forth in Schedule 4.1, since the date of its incorporation and
other than in connection with the Contribution, the Company has not and as of
the Closing will not have (a) conducted any business other than act solely as a
disbursing entity for Seller by preparing and issuing invoices to Seller’s
clients, collecting accounts receivable, and issuing checks to Seller’s network
partners for network access fees, to outside sales personnel for sales
commissions, and for commission overwrites; (b) had assets other than the
minimum statutory amount contributed by Buyer in exchange for its stock; (c)
incurred Liabilities other than in an amount not exceeding Two Thousand Five
Hundred Dollars ($2,500) representing fees and disbursements incurred in
connection with incorporating and maintaining its corporation existence; or (d)
made any distributions with respect to this stock or other payments except in
satisfaction of Liabilities referred to in clause (c) above.

Section 4.2

Authority Relative to this Agreement.  Seller has the corporate power to enter
into this Agreement and the agreements in connection with Contemplated
Transactions (the “Transaction Documents”) and to carry out its obligations
hereunder and thereunder.  The Company has the corporate power to enter into, to
the extent a party thereto, the agreements in connection with Contemplated
Transactions and to carry out its obligations thereunder.  The execution and
delivery of this Agreement by Seller and the consummation by each of Seller and
the Company of the Contemplated Transactions to which such company is a party
have been duly authorized by the respective boards of directors of such company,
and this Agreement and each of the Contemplated Transactions to which such
company is party has been approved by (a) Seller as the sole stockholder of the
Company and (b) the affirmative vote of holders of a majority of the outstanding
shares of Seller Common Stock by written consent. No other corporate proceedings
on the part of either such company are necessary to authorize or approve this
Agreement or the Contemplated Transactions.  This Agreement constitutes the
valid and binding obligation of Seller, enforceable against it in accordance
with the Agreement’s terms, subject to laws of general application relating to
bankruptcy, insolvency, and the relief of debtors and the rules of law governing
specific performance, injunctive relief, and other equitable remedies.  

Section 4.3

No Conflict; Required Filings and Consents.





10




--------------------------------------------------------------------------------







(a)

Neither the execution and delivery of this Agreement, nor the consummation of
the Contemplated Transactions, will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, Order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Seller or
the Company is subject or any provision of the charter, bylaws, or other
governing documents of either Seller or the Company or (ii) subject to
Section 4.13, conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
Contract, lease, license, instrument, or other arrangement to which either
Seller or the Company is a party or by which either is bound or to which any of
the assets of either are subject, except for such breach, default, or
acceleration that could not reasonably be expected to result in a Material
Adverse Change.

(b)

The execution, delivery, and performance of this Agreement and the Contemplated
Transactions, to the extent a party thereto, by Seller and the Company do not
require any consent, approval, or authorization of, or filing by Seller or the
Company with, or notification by Seller or the Company to, any Governmental
Entity, except (i) with respect to the Seller, the filing of the Information
Statement and Form 8-K under the Exchange Act, and (ii) where failure to obtain
such consents, approvals, or authorizations, or to make such filings or
notifications, would not (A) prevent or materially delay the consummation of the
Contemplated Transactions, (B) otherwise prevent or materially delay performance
by Seller of any of its material obligations under this Agreement, or
(C) individually or in the aggregate have or could reasonably be expected to
result in a Material Adverse Change.

Section 4.4

Compliance with Laws.

(a)

Neither Seller nor the Company has, or is required to have, any Permit from any
healthcare-related Governmental Entity concerned with the ownership or operation
of Seller or the Company, respectively, as a preferred provider organization,
management services organization, third-party administrator, or other healthcare
network manager, as applicable (collectively, “Healthcare Authorities”) that is
required for the legal use, occupancy, and operation of Seller or the Company,
except such Permits the failure of which to obtain could reasonably be expected
to result in a Material Adverse Change.

(b)

Each of Seller and the Company is in compliance and conformance with (i) the
material provisions of the applicable Laws of all Healthcare Authorities having
jurisdiction over the property, financing, and operation of its organization;
and (ii) all material insurance, reimbursement, and cost-reporting requirements,
and has a current provider agreement under Title XVIII and XIX of the Social
Security Act or any other applicable Laws or regulations for reimbursement for
the type of care or services provided by it and its employees and independent
contractors.

(c)

Neither Seller nor the Company has received any notice to the effect that it,
its employees, or its independent contractors are out of compliance with any
material licensure, insurance, reimbursement, cost-reporting, operational, or
survey requirements established by any Healthcare Authority or other
Governmental Entity.





11




--------------------------------------------------------------------------------







(d)

Neither Seller nor the Company, participates or has participated in, or is
subject to the requirements for participation in, the programs promulgated under
Medicare and Medicaid.

(e)

Reserved.

(f)

The execution and delivery of the Transaction Documents and Seller’s, and, to
the extent a party thereto, the Company’s, performance thereunder, will not
(i) violate or be in conflict with any applicable Laws of any Healthcare
Authority having jurisdiction over the licensing, certification, financing, and
operation of Seller or the Company or the organization, which would reasonably
be expected to result in a Material Adverse Change; or (ii) materially adversely
affect, reduce, or delay receipt of the ongoing insurance carrier, managed care
organization, or other third-party payments or reimbursements or the private
payor payments or reimbursement that either of Seller or the Company is
receiving for its own account or on behalf of its employees and independent
contractors.

(g)

For each of Seller and the Company, its private payor and/or managed care
company, insurance company, or other third-party insurance accounts receivables,
and those of its employees and independent contractors, are free of any Liens.

(h)

Neither Seller not the Company is a party to any collective-bargaining agreement
or other labor contract applicable to persons employed by it and there are no
threatened or pending labor disputes.

Section 4.5

SEC Filings; Financial Statements.

(a)

Seller has filed or furnished all forms, reports, and other documents required
to be filed or furnished by it under the Securities Act or the Exchange Act, as
the case may be, since the date of its last annual report on Form 10-KSB
(collectively, the “SEC Filings”).  Each SEC Filing (i) as of its date, complied
in all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and (ii) did not, at the time it was filed,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  As of the date of this Agreement, the Company is not subject to the
periodic reporting requirements of the Exchange Act.

(b)

Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in the SEC Filings was prepared in accordance with GAAP
applied (except as may be indicated in the notes thereto and, in the case of
unaudited financial statements, as permitted by the Securities Act or the
Exchange Act, as applicable, and the applicable form thereunder) on a consistent
basis during the periods indicated (except as may be indicated in the notes
thereto), and each presented fairly, in all material respects, the consolidated
financial position of Seller as of the respective dates thereof and the
consolidated results of operations and cash flows of Seller for the respective
periods indicated therein (subject, in the case of unaudited statements, to
normal adjustments which, individually or in the aggregate, have not resulted in
or would not reasonably be expected to result in a Material Adverse Change).

(c)

Neither Seller nor the Company has any material Liabilities except for
Liabilities (i) that are set forth on the face of the (A) consolidated financial
statements filed by Seller as part





12




--------------------------------------------------------------------------------







of its annual report on Form 10-KSB or (B) the March 31, 2007, balance sheet of
Seller; (ii) that were incurred after March 31, 2006, in the ordinary course of
business and consistent with past practice (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law); or
(iii) that were incurred as contemplated in connection with the Contribution.

Section 4.6

Capitalization

(a)

Seller has consummated the Baldwin Conversion and, as of the Closing, the
Protegrity Redemption.  The authorized capital stock of Seller consists of
(i) 50,000,000 shares of Seller Common Stock, 19,323,936 shares of which are
issued and outstanding (including the Baldwin Conversion and assuming the
consummation of the Protegrity Redemption) and 10,435,780 shares of which are
held by the Principal Stockholders; and (ii) 1,000,000 shares of preferred
stock, par value $.001 per share, no shares of which are issued and outstanding.

(b)

The authorized capital stock of the Company consists of 25,000 shares of Common
Stock, 1,000 shares of which are issued and outstanding.  Seller holds of record
and owns 1,000 shares of Common Stock, free and clear of any restrictions on
transfer (other than any restrictions under the Securities Act and state
securities laws), Taxes, Liens, options, warrants, purchase rights, Contracts,
commitments, equities, claims, and demands.  Seller is not a party to any
option, warrant, purchase right, or other Contract or commitment (other than
this Agreement) that could require Seller to sell, transfer, or otherwise
dispose of any Shares.  Seller is not a party to any voting trust, proxy, or
other agreement or understanding with respect to the voting of any capital stock
of the Company.

Section 4.7

Reserved.  Reserved.

Section 4.8

Brokers’ Fees.  Neither Seller nor the Company has any Liability to pay any fees
or commissions to any broker, finder, or similar agent with respect to the
Contemplated Transactions.

Section 4.9

Reserved.  Reserved.

Section 4.10

Absence of Certain Changes.  Since December 31, 2006, except as disclosed in the
SEC Filings, (i) the Seller Healthcare Management Business has been conducted in
the ordinary course consistent with past practice, except for actions taken
pursuant to, in connection with, or in contemplation of the negotiation and
execution of this Agreement and the consummation of the Contemplated
Transactions, and (ii) there has not been any event, change, development, or set
of circumstances that has had, or would reasonably be expected to result in a
Material Adverse Change.

Section 4.11

Seller Information.  As of the date of this Agreement and as of the time the
Information Statement (or any amendment thereof or supplement thereto) is first
mailed to the record holders of shares of Seller Common Stock:  (a) none of the
written information supplied or to be supplied by Seller or any of its
Affiliates specifically for inclusion or incorporation by reference in the
Information Statement contains or will contain any untrue statement of a
material fact, or omits or will omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under





13




--------------------------------------------------------------------------------







which they were made, not misleading; and (b) all documents that Seller is
responsible for filing with the SEC in connection with the Contemplated
Transactions comply or will comply as to form and substance in all material
respects with the applicable requirements of the Exchange Act and other
applicable Laws.  Notwithstanding the foregoing, Seller makes no representation,
warranty, or agreement with respect to any information supplied or to be
supplied by Buyer or any of its Affiliates for inclusion or incorporation by
reference in the Information Statement or any such other documents that Seller
is responsible for filing with the SEC.

Section 4.12

Taxes.  Prior to the Closing Date, each of Seller and the Company has filed or
caused to be filed all Tax Returns required to be filed, and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
such company or any of its properties and all other Taxes, fees, or other
charges imposed on such company by any Governmental Entity (other than
assessments, Taxes, fees, and other charges the payment of which is being
contested in good faith by such company).  There are no Liabilities of Seller or
the Company related to Taxes except as set forth on the face of the March 31,
2007, balance sheet of Seller.

Section 4.13

Material Contracts

(a)

Except as set forth in Schedule 4.13, to the Knowledge of Seller, as of the date
of this Agreement and immediately prior to the Closing, there are no defaults
under any material Contract used in connection with the Seller Healthcare
Management Business whether or not individually material (each a “Material
Contract”) to which either of Seller or the Company is a party.  Seller has made
available to Buyer complete and correct copies of Material Contracts, and all
amendments thereto, as currently in effect.  

(b)

Seller’s standard form of Provider Agreement is attached hereto as
Exhibit 4.13(b).

(c)

Seller’s standard form of network partner agreement for subcontracting
arrangements with other Healthcare Management Businesses is attached hereto as
Exhibit 4.13(c).

(d)

Except as set forth in Schedule 4.13 and Schedule 4.16, all services that have
been performed by or on behalf of the Company or any of the Subsidiaries were
performed in all material respects properly and in conformity with the material
terms and requirements of the Material Contracts, including all applicable
express and implied warranties, and with all applicable Laws.  Each Material
Contract meets all credentialing criteria of all Governmental Entities under
applicable Law, including any workers’ compensation group experience rating
agreement of any Governmental Entity having jurisdiction of such Material
Contract, Seller, or any Subsidiary of Seller under applicable Law (each a
“Group Rating Agreement”).  Neither Seller nor any of its Subsidiaries has
agreed to provide group rating services to any customer on terms that are
materially different from those set forth in the applicable Group Rating
Agreement.

Section 4.14

Employee Benefits.  Except for matters that, individually or in the aggregate,
have not resulted in or could not reasonably be expected to result in a Material
Adverse Change:  (a) all employee benefit programs maintained by Seller or the
Company (the “Employee Benefit Programs”) are in compliance with applicable Law;
(b) other than routine





14




--------------------------------------------------------------------------------







claims for benefits in the ordinary course, there are no claims or litigation
pending or, to the Knowledge of Seller, threatened with respect to the Employee
Benefit Programs; and (c) neither Seller nor any of its Affiliates has incurred
or expects to incur any liability to a multiemployer plan (as such term is
defined in Section 3(37) of the Employee Retirement Income Security Act of 1974,
as amended).  Except as set forth in Schedule 6.8, each such Employee Benefit
Program may be amended or terminated pursuant to its terms prior to Closing
without any Liability to Buyer or the company .

Section 4.15

Environmental Matters.  Except for matters that, individually or in the
aggregate, have not resulted in or could not reasonably be expected to result in
a Material Adverse Change:  Seller and the Company are in compliance in all
material respects with all applicable Environmental Laws, and (b) neither Seller
nor the Company has received any notice, demand, request for information,
citation, summons, complaint, or order with respect to Hazardous Substances or
any violation of or liability under Environmental Laws.

Section 4.16

Litigation.  Except as set forth in Schedule 4.16, (a) there is no suit, claim,
action, or proceeding pending or, to the Knowledge of Seller, threatened against
Seller or the Company; (b) neither Seller nor the Company is subject to any
outstanding Order; and (c) to the Knowledge of Seller, no event has occurred or
circumstance exists that would reasonably be expected to give rise to or serve
as a basis for the commencement of any investigation, action, suit, or
proceeding.

Section 4.17

Intellectual Property.  Except for matters that, individually or in the
aggregate, have not resulted in or could not reasonably be expected to result in
a Material Adverse Change:  (a) Seller and the Company own or possess valid
rights to use all Intellectual Property necessary to conduct the Seller
Healthcare Management Business as it is currently conducted; (b) Seller has not
received any written complaint, demand, or notice alleging that Seller or the
Company has infringed upon or misappropriated any Intellectual Property right of
any Third Party in connection with the operation of the Seller Healthcare
Management Business, and (c) to Seller’s Knowledge, no Third Party is currently
infringing or misappropriating Intellectual Property owned by Seller or the
Company.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
CONCERNING BUYER

Buyer represents as follows:

Section 5.1

Organization.  Buyer is a corporation duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation and has the
corporate power to carry on its business and to own all of its properties and
assets.  

Section 5.2

Authority Relative to this Agreement.  Buyer has the corporate power to enter
into this Agreement and to carry out its obligations hereunder.  The execution
and delivery of this Agreement by Buyer and the consummation by Buyer of the
Contemplated Transactions have been duly authorized by the board of directors of
Buyer and this Agreement and each of the Contemplated Transactions has been
approved by the sole stockholder of Buyer, no other





15




--------------------------------------------------------------------------------







corporate proceedings on the part of Buyer are necessary to approve this
Agreement or the Contemplated Transactions and this Agreement constitutes the
valid and binding obligation of Buyer, enforceable against it in accordance with
the Agreement’s terms, subject to laws of general application relating to
bankruptcy, insolvency, and the relief of debtors, and the rules of law
governing specific performance, injunctive relief, and other equitable remedies.

Section 5.3

Financial Capacity.  Buyer has the capacity and financial capability to comply
with and perform all of its covenants and obligations under this Agreement and
the Contemplated Transactions.

Section 5.4

Buyer Information.  None of the written information supplied or to be supplied
by Buyer specifically for inclusion or incorporation by reference in the
Information Statement will, as of the time such information is provided to
Seller, contain any untrue statement of a material fact, or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

ARTICLE 6
PRE-CLOSING COVENANTS

Section 6.1

Conduct of Business Pending the Closing.  Seller agrees that, between the date
of this Agreement and the Closing Date, except as otherwise specifically
contemplated by this Agreement and in connection with the Contribution
(including as allowed by any provision of this Section 6.1) or as required by
applicable Law, Seller will, and will cause the Company to, in all material
respects (a) carry on its business in the ordinary course consistent with past
practice and (b) use all reasonable efforts to preserve the relationship with
its employees and consultants and to preserve intact its current relationships
with such of its customers, medical providers, network partners, suppliers, and
other Persons (including physicians and other medical practitioners or
providers) with which it has significant business relations.  Without limiting
the generality of the foregoing and except for as specifically contemplated by
the Protegrity Redemption, the Baldwin Conversion, and the Contribution, Seller
will not cause or permit the Company to declare, set aside, or pay any dividend
or make any distribution with respect to its capital stock or redeem, purchase,
or otherwise acquire any of its capital stock; provided that Seller may declare
a dividend to its shareholders, payable at or after the Closing, in connection
with a portion of the Purchase Price remaining after repayment of all
Indebtedness of Seller.  

Section 6.2

Stockholder Approval; Information Statement.

(a)

Immediately following the execution and delivery of this Agreement, this
Agreement will be submitted to the Principal Stockholders for Stockholder
Approval pursuant to the Stockholder Consent.  Without limiting the generality
of the foregoing, Seller agrees that its obligations pursuant to this Section
6.2 shall not, following the execution and delivery to the Company of the
Stockholder Consent be affected by the commencement, public proposal, public
disclosure, or communication to Seller or any other Person of any Acquisition
Proposal.

(b)

Seller shall promptly (and in no event more than five (5) Business Days after
the Company’s receipt of both the Stockholders Consent and the Fairness Opinion)
prepare and file





16




--------------------------------------------------------------------------------







with the SEC, a preliminary information statement followed, immediately upon
expiration of any SEC review or other SEC waiting period, with a definitive
information statement of Seller, in each case on Schedule 14C promulgated under
the Exchange Act (together, the “Information Statement”).  Seller will cause the
Information Statement to comply as to form in all respects with the applicable
provisions of the Securities Act and the Exchange Act.  Seller shall advise
Buyer, promptly (and in no event more than one (1) Business Day) after Seller
receives notice thereof, when any supplement or amendment to the Information
Statement has been filed, of any request by the SEC for amendment of the
Information Statement or comments thereon and responses thereto or requests by
the SEC for additional information and when the Information Statement has been
cleared by the SEC.  Seller shall also promptly provide Buyer copies of all
written correspondence received by Seller from the SEC and summaries of all oral
comments received by Seller from the SEC in connection with the Contemplated
Transactions.  Seller shall promptly provide Buyer with drafts of all
correspondence intended to be sent by Seller to the SEC in connection with the
Contemplated Transactions and allow Buyer the opportunity to comment thereon
prior to delivery to the SEC.  Seller, after consultation with Buyer, shall use
its best efforts to respond to any comments made by the SEC with respect to the
Information Statement no later than five (5) days after receiving comments from
the SEC, and Seller shall have the Information Statement cleared by the SEC as
promptly as reasonably practicable.  As promptly as reasonably practicable after
the Information Statement is cleared by the SEC (and in no event more than five
(5) days thereafter), Seller shall mail the Information Statement to the record
holders of shares of Seller Common Stock in accordance with applicable Law.  

(c)

In addition to the actions specified in Section 6.2, Seller, from time to time,
shall promptly take, or shall cause its executive officers to promptly take, any
action required under Section 228 of the DGCL necessary to give operative effect
to the Stockholder Consent.

Section 6.3

Access to Information.  Seller will permit, and will cause the Company to
permit, representatives of Buyer (including legal counsel and accountants) to
have full access to all premises, properties, personnel, books, records
(including Tax records), Contracts, and documents of or pertaining to each of
Seller and the Company.

Section 6.4

No Solicitation of Transactions.

(a)

From the date of this Agreement until the earlier of the Closing Date or the
termination of this Agreement, Seller shall not (and Seller shall not permit any
of its Subsidiaries or any of its or their officers, directors, or employees or
any investment banker, financial advisor, attorney, accountant, or other
representative retained by it or any of its Subsidiaries to) directly or
indirectly:

(i)

solicit, encourage, engage in discussions, or negotiate with any Person with
respect to (whether such discussions or negotiations are initiated by Seller or
otherwise) or take any other action intended or designed to facilitate, any
inquiry or effort of any Person (other than Buyer) relating to any Acquisition
Proposal;

(ii)

provide information with respect to Seller or its Subsidiaries to any Person,
other than Buyer, relating to a possible Acquisition Proposal by any Person,
other than Buyer;





17




--------------------------------------------------------------------------------







(iii)

enter into an agreement with any Person, other than Buyer, providing for a
possible Acquisition Proposal; or

(iv)

make or authorize any statement, recommendation, or solicitation in support of
any possible Acquisition Proposal by any Person, other than by Buyer.  

Notwithstanding the foregoing, if, prior to the earlier of the Closing and the
date of the Stockholder Consent or other Stockholder Approval and subject to
Section 6.4(b), (A) Seller has received an unsolicited Acquisition Proposal that
did not result from a breach of this Section 6.4(a) and (B) the board of
directors of Seller (upon the recommendation of the Special Committee) concludes
in good faith (after consultation with a financial advisor of nationally
recognized reputation and outside counsel) (1) that such Acquisition Proposal is
reasonably likely to result in a Superior Proposal and (2) that such actions are
required by the fiduciary obligations of the board of directors of Seller under
Delaware Law, Seller may, subject to providing at least forty-eight (48) hours
prior written notice to Buyer of its decision to take such action, (x) furnish
information with respect to Seller or its Subsidiaries to the Person or group
making such Acquisition Proposal and its representatives pursuant to a
confidentiality agreement with terms not materially more favorable to the Person
making the Acquisition Proposal than those applicable to Buyer under the
Confidentiality Agreement (it being understood that such confidentiality
agreement shall not prohibit disclosure to Buyer of the terms and conditions of
such Acquisition Proposal, including the identity of the Person making such
Acquisition Proposal and any material changes thereto) and (y) participate in
discussions and negotiations with such Person or group and its representatives.
 Seller shall, and shall cause its representatives to, cease immediately all
discussions and negotiations that may have occurred prior to the date of this
Agreement regarding any proposal that constitutes, or may reasonably be expected
to lead to, an Acquisition Proposal.  For purposes of this Section 6.4, the term
“Person” shall include any “group” as defined in the Exchange Act.  Without
limiting the foregoing, it is understood that any violation of the restrictions
set forth in this Section 6.4 by any director, officer, or employee of Seller or
its Subsidiaries or any investment banker, financial advisor, attorney,
accountant, or other representative of Seller or its Subsidiaries shall be
deemed to be a breach of this Section by Seller.

(b)

Neither the board of directors of Seller nor any committee thereof shall
(i) withdraw or modify, or propose to withdraw or modify, in a manner adverse to
Buyer, the approval by board of directors of Seller or any such committee of
this Agreement or the Contemplated Transactions; (ii) approve or cause or permit
Seller or any of its Subsidiaries to enter into any letter of intent, agreement
in principle, definitive agreement, or similar agreement constituting or
relating to, or which is intended to, or is reasonably likely to lead to, any
Acquisition Proposal; (iii) approve or recommend, or propose to approve or
recommend, any Acquisition Proposal; or (iv) agree or resolve to take actions
set forth in clauses (i), (ii), or (iii) of this sentence.  Notwithstanding the
foregoing, if (A) the board of directors of Seller receives a Superior Proposal
that was unsolicited and did not otherwise result from a breach of Section
6.4(a), and the board of directors of Seller (upon the recommendation of the
Special Committee) determines in good faith, after consultation with outside
counsel, that it is necessary to do so in order to comply with its fiduciary
obligations under Delaware Law, the board of directors of Seller may, during
such period, in response to a Superior Proposal, withdraw or modify its approval
of the Contemplated Transactions and this Agreement and, in





18




--------------------------------------------------------------------------------







connection with a Superior Proposal as described in clause (A) of this Section
6.4(b), approve or recommend such Superior Proposal at any time after the tenth
(10th) Business Day following Buyer’s receipt of written notice from Seller
advising Buyer that the board of directors of Seller has received a Superior
Proposal and intends to withdraw or modify its approval, identifying the Person
making such Superior Proposal, specifying the financial and other material terms
and conditions of such Superior Proposal, and, at Buyer’s request, negotiating
with Buyer in good faith for at least three (3) days; or (B) the board of
directors of Seller (upon the recommendation of the Special Committee) otherwise
determines in good faith, after consultation with outside counsel, that it is
necessary to do so in order to comply with such fiduciary obligations, the board
of directors of Seller may withdraw or modify its approval of the Contemplated
Transactions and this Agreement.  

(c)

Seller promptly, and in any event within twenty-four (24) hours, shall advise
Buyer orally and in writing of any Acquisition Proposal or any inquiry with
respect to or that could lead to any Acquisition Proposal, the identity of the
Person or group making any such Acquisition Proposal or inquiry and the material
terms of any such Acquisition Proposal or inquiry.  Seller shall (i) keep Buyer
reasonably informed of the status, including any change to the details, of any
such Acquisition Proposal or inquiry and (ii) provide to Buyer as soon as
practicable after receipt or delivery thereof (and in any event within
forty-eight (48) hours) with copies of all material correspondence and other
written material sent or provided to Seller or any of its Subsidiaries from any
Third Party in connection with any Acquisition Proposal or inquiry or sent or
provided by Seller or any of its Subsidiaries to any Third Party in connection
with any Acquisition Proposal or inquiry.

(d)

Nothing contained in this Section 6.4 shall prohibit Seller from taking and
disclosing to its stockholders a position contemplated by Rule 14e-2 promulgated
under the Exchange Act or from making any required disclosure to Seller’s
stockholders if, in the good faith judgment of the board of directors of Seller
(upon the recommendation of the Special Committee), after consultation with
outside counsel, failure so to disclose could be inconsistent with its
obligations under applicable Law; provided, however, that except as set forth in
Section 6.4(b), in no event shall Seller’s board of directors or any committee
thereof withdraw or modify, or propose to withdraw or modify, its position with
respect to this Agreement or the Contemplated Transactions or adopt, approve, or
recommend, or propose to adopt, approve, or recommend any Acquisition Proposal.

(e)

For purposes of this Agreement, “Superior Proposal” means any unsolicited, bona
fide written offer made by a Third Party to enter into an Acquisition
Transaction with either of Seller or the Company on terms that the board of
directors of Seller determines (upon the recommendation of the Special
Committee), in its good-faith reasonable judgment (after consultation with a
financial advisor of nationally recognized reputation and outside legal
counsel), to be more favorable from a financial point of view to Seller’s
stockholders, taking into account all the terms and conditions of such proposal
and this Agreement, and taking into account the likelihood of consummation in
light of all financial, regulatory, legal, and other aspects of such proposal
(including any financing conditions and antitrust or competition law approvals
or non-objections).





19




--------------------------------------------------------------------------------







(f)

Immediately following a request by Buyer, Seller shall request each Person or
entity that has heretofore executed a confidentiality agreement in connection
with its consideration of acquiring Seller or any of its assets or Subsidiaries
thereof to return all confidential information heretofore furnished to such
Person or entity by or on behalf of Seller. None of Seller or its Subsidiaries
will waive any provision of any confidentiality or standstill agreement to which
it is a party without the prior written consent of Buyer.

Section 6.5

Reasonable Best Efforts.

(a)

Subject to the terms and conditions of this Agreement, including Section 6.4,
each of the Parties shall use its reasonable best efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other Party in doing, all things necessary, proper or
advisable under applicable Laws to consummate and make effective, in the most
expeditious manner practicable, the Contemplated Transactions, including
(i) preparing and filing, as soon as practicable, all forms, registrations and
notices required to be filed to consummate the Contemplated Transactions and the
taking of all such actions as are necessary to obtain any requisite approvals,
consents, Orders, exemptions or waivers by, or to avoid an action or proceeding
by, any Third Party or Governmental Entity, and (ii) causing the satisfaction of
all conditions set forth in ARTICLE 7.  

(b)

Notwithstanding anything to the contrary contained in this Section 6.5, in
connection with the Stock Purchase or the consummation of the Contemplated
Transactions, Buyer shall not be required to agree to any terms, conditions, or
modifications with respect to (i) obtaining any Governmental Consents or (ii)
avoiding any action or proceeding by any Third Party or Governmental Entity, to
the extent such terms, conditions, or modifications would result in, or would be
reasonably likely to result in, (A) Material Adverse Change or (B) Buyer,
Seller, the Company or any of their respective Subsidiaries having to cease,
sell, or otherwise dispose of any assets or business (including the requirement
that any such assets or businesses be held separate) that a reasonably prudent
investor would determine to be material to Buyer or to the material benefits of
the transaction for which Buyer has bargained for hereunder.

(c)

Seller shall, and Seller shall cause the Company to, use its respective
reasonable best efforts to obtain, as promptly as practicable following the date
hereof, all licenses, certifications, Permits, approvals, provider numbers and
authorizations (“Government Consents”), if any, from all applicable Governmental
Entities in connection with the Contemplated Transactions and as may be required
to authorize Buyer or the Company, as the case may be, to operate or to continue
to operate, as may be applicable, the Seller Healthcare Management Business as
it is currently operated by Seller and proposed to be operated by the Company.

(d)

The Parties shall have the right to review in advance, and to the extent
reasonably practicable each will consult the other on, all the information
relating to the other and each of their respective Affiliates that appears in
any filing made with, or written materials submitted to, any Third Party or any
Governmental Entity in connection with the Contemplated Transactions.  If a
Party fails to respond within three (3) Business Days to any filings or written
materials furnished to such Party for its review, such Party shall be deemed to
have approved such filing or written material.





20




--------------------------------------------------------------------------------







(e)

Each Party shall promptly inform the others of any communication from any
Governmental Entity regarding any of the Contemplated Transactions and keep the
others informed of the status of the proceedings related to obtaining any
approvals of any Governmental Entity or Third Party (including with respect to
the termination or expiration of any waiting period).  Each Party shall use
commercially reasonable best efforts to consult with the others in advance of
any meeting or conference with a Governmental Entity or, in connection with any
proceeding by a Third Party, with any other Person, relating to this Agreement
and the Contemplated Transactions and, to the extent permitted by such
applicable Governmental Entity or other Person, give the other Party the
opportunity to attend and participate in such meetings and conferences.  If any
Party receives a request for additional information or documentary material from
any such Governmental Entity or other Person with respect to the Contemplated
Transactions, then such Party shall endeavor in good faith to make, or cause to
be made, as soon as reasonably practicable and after consultation with the other
Party, an appropriate response in compliance with such request.

Section 6.6

Certain Notices.  From and after the date of this Agreement until the Closing,
each Party shall promptly notify the other Party of (i) the occurrence, or
nonoccurrence, of any event that would be likely to cause any condition to the
obligations of any Party to effect the Contemplated Transactions not to be
satisfied or (ii) the failure of Buyer, Seller, or the Company, as the case may
be, to comply with or satisfy any covenant, condition, or agreement to be
complied with or satisfied by it pursuant to this Agreement that would
reasonably be expected to result in any condition to the obligations of any
Party to effect the Contemplated Transactions not to be satisfied.

Section 6.7

Public Announcements.  None of the Parties shall (and, in the case of each
Party, such Party shall cause each representative and Affiliate of such Party,
not to) issue any press release or make any public announcement concerning this
Agreement or the Contemplated Transactions without obtaining the prior written
approval of (i) Seller, in the event the disclosing Party is Buyer or any Buyer
representative or Affiliate, or (ii) Buyer, in the event the disclosing Party is
Seller or any Seller representative or Affiliate, such consent not to be
unreasonably withheld or delayed; provided, however, that if a Party determines,
based upon advice of counsel, that disclosure is otherwise required by
applicable Law or the rules or regulations of any stock exchange or market or
trading system upon which the securities of such Party is listed, such Party may
make such disclosure to the extent so required; provided, further, that such
disclosure is made in consultation with the other Party to this Agreement.

Section 6.8

Employee Matters.

(a)

Not later than ten (10) days prior to the anticipated Closing, Buyer shall
deliver to Seller a complete list of all employees of Seller whose employment
Buyer desires to be terminated by Seller, at or prior to the Closing Date, for
the purpose of being hired by the Company at or prior to the Closing Date (the
“Continuing Employees”).  Except for those amounts set forth in Schedule 6.8,
which amounts shall be included as certain liabilities of the Seller Healthcare
Management Business subject to the Contribution, the employment of each
Continuing Employee shall be terminated by Seller effective at or prior to the
Closing Date, and Seller, as a result of such termination, shall pay or cause to
be paid to each such Continuing Employee, as well as each independent contractor
or representatives of Seller who is terminated,





21




--------------------------------------------------------------------------------







when terminated (i) all bonuses, deferred compensation, commissions, and other
incentive compensation, and the reduction in force severance benefits that is
owed to or has been earned by any of the Continuing Employee, independent
contractors, or other representatives of Seller payable to him or her pursuant
to the severance policy of Seller in effect on the date hereof (a copy of which
has been made available to Buyer on or prior to the date hereof) and (ii) any
bonuses, deferred compensation, commissions, other incentive compensation, and
severance benefits payable to him or her pursuant to any employment agreement or
arrangement between him or her and Seller.  

(b)

Buyer hereby agrees that following the Closing Date, it shall, or it shall cause
the Company to, (i) provide each Continuing Employee with a substantially
similar position at a substantially similar salary and wages and on
substantially the same terms and conditions as was provided to the Continuing
Employee immediately prior to the Closing Date, and (ii) allow each Continuing
Employee employed by the Company to participate in an employee benefit program
of an Affiliate of Buyer that applies at that time to all or substantially all
other similarly situated employees or affiliated employees of such Affiliate of
Buyer.  Nothing herein shall be deemed to be a guarantee of employment for any
Continuing Employee or to restrict the right of Buyer or the Company to
terminate any Continuing Employee following the Closing Date or create any Third
Party beneficiary rights.

(c)

Prior to the Closing Date, Seller or the Company, as the case may be, shall make
available all background checks conducted by Seller or the Company, as the case
may be, and Seller shall, and Seller shall cause the Company to, conduct
background checks on employees hired by it or the Company after the date hereof,
in accordance with the currently existing employment practices of Seller or the
Company, as the case may be.

(d)

At or prior to Closing, Seller shall, and Seller shall cause the Company to,
terminate all Employee Benefit Programs.

Section 6.9

Indemnification of Directors and Officers.  From and after the Closing Date
until six (6) years from the Closing Date, unless otherwise required by Law, the
certificate of incorporation and bylaws of Seller shall contain provisions no
less favorable with respect to the elimination of liability of directors and
indemnification of and advancement of expenses to directors, officers,
employees, and agents than are set forth in the certificate of incorporation and
bylaws of Seller as in effect on the Closing Date; provided, however, that in
the event any claim or claims are asserted against any individual entitled to
the protections of such provisions within such six (6) year period, such
provisions shall not be modified until the final disposition of any such claims.

Section 6.10

Confidentiality Agreement.  The Confidentiality Agreement shall continue in full
force and effect in accordance with its terms until the earlier of (i) the
Closing Date or (ii) the expiration of the Confidentiality Agreement according
to its terms.

Section 6.11

Allocation Schedule.  Prior to the Closing Date, the Parties will prepare
Schedule 6.11 (the “Allocation Schedule”) covering all Indebtedness of Seller or
the Company, specifying:  (a) each Person (including Seller) to whom a portion
of the Purchase Price shall be





22




--------------------------------------------------------------------------------







delivered to on the Closing Date (each, a “Payee”); (b) each Payee’s current
mailing address; (c) each Payee’s portion of the Purchase Price; and (d) each
Payee’s wiring instructions.

Section 6.12

Expenses.  Whether or not the Closing takes place, except as otherwise
specifically provided below, all (i) reasonable fees from a financial advisor in
connection with delivery of a fairness opinion to Seller with respect to the
Contemplated Transactions; (ii) reasonable legal and other professional fees
related to the Contemplated Transactions and the preparation, filing, printing,
and mailing of the Information Statement (including any SEC filing fees)
incurred by Seller and the Company (together, the fees described in clauses (i)
and (ii), the “Advisor Fees”); and (iii) legal and other professional fees
related to the Contemplated Transactions incurred by Buyer (together, the fees
described in clauses (i) (ii), and (iii), the “Transaction Expenses”) shall be
paid by Buyer; provided, however, notwithstanding the foregoing, (x) this
Section 6.12 shall be of no force or effect if this Agreement is terminated by
Seller for any reason and (y) in the event this Agreement is terminated by
Buyer, Buyer shall be obligated to pay no more than $100,000 in the aggregate
toward any Advisor Fees incurred by Seller or the Company.  For the purpose of
clarity, if the Closing takes place, Buyer will assume the obligations with
respect to the Transaction Expenses without further consideration from Seller or
the Company other than that described in this Agreement.

Section 6.13

Fairness Opinion.  Seller shall use its commercially best efforts to obtain the
Fairness Opinion as soon as is practicable (and in all events no later than ten
(10) days) after the date hereof.  Seller shall keep Buyer fully and immediately
informed of all discussions and developments with the Financial Advisor and
provide Buyer with copies of all correspondence with and written communications
(including without limitation all reports and draft reports or similar
documents) from the Financial Advisor.

ARTICLE 7
CONDITIONS TO CLOSE

Section 7.1

Conditions to Obligations of Each Party Under This Agreement.  The respective
obligations of each Party to effect the Contemplated Transactions shall be
subject to the satisfaction, or in the case of Section 7.1(b) and
Section 7.2(i)(iv) the waiver in writing by both Buyer and Seller, at or prior
to the Closing of the following conditions:

(a)

Stockholder Approval.  Seller shall have obtained Stockholder Approval pursuant
to the Stockholder Consent and a period of at least twenty (20) calendar days
shall have elapsed from the date the definitive Information Statement, including
any notice required under the DGCL or other applicable Law, was first mailed to
Seller’s stockholders.  

(b)

No Injunctions or Restraints; Illegality.  There shall not have been, and
continue to be in effect, any Law or executive or any other Order or similar
action of any Governmental Entity, enacted or issued, that would render the
Parties unable to consummate the Contemplated Transactions or make the
Contemplated Transactions illegal or prohibit, restrict, or delay consummation
of the Contemplated Transactions (other than a de minimis civil violation of any
Law that does not affect the ability of the Company to obtain and maintain
licenses, certifications, Permits, approvals, provider numbers, and
authorizations for the ownership and operation of the Seller Healthcare
Management Business).  





23




--------------------------------------------------------------------------------







(c)

Fairness Opinion.  On or prior to the Closing, the board of directors of Seller
has received from Howard Frazier Barker Elliott, Inc., or another comparable
valuation firm (the “Financial Advisor”) its opinion (the “Fairness Opinion”)
that the Purchase Price to be received by Seller in the Contemplated
Transactions is fair from a financial point of view to the holders of Seller
Common Stock.

(d)

Contribution and Allocation Schedule.  On or prior to the Closing, each of Buyer
and Seller shall be satisfied in its reasonable discretion with the form and
substance of the Allocation Schedule and documentation of the Contribution,
including the description of the Assets and liabilities transferred in
connection with the Contribution.

Section 7.2

Additional Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the Contemplated Transactions are also subject to the following
conditions, any or all of which may be waived in writing by Buyer:

(a)

The representations and warranties of Seller set forth in this Agreement shall
be true and correct as of the date of this Agreement and as of the Closing Date
as if made at and as of the Closing Date except for those representations and
warranties that address matters only as of an earlier date, which shall have
been true and correct as of such earlier date.

(b)

Seller shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” or contain terms such as
“Material Adverse Change,” in which case each of Seller shall have performed and
complied with all of such covenants (as so written, including the term
“material” or “Material Adverse Change”) in all respects through the Closing.

(c)

Other than as specifically contemplated in connection with the Contribution,
neither Seller nor any of its Affiliates or Subsidiaries shall have sold,
assigned, contributed, or otherwise transferred any assets or Liabilities to the
Company.

(d)

Buyer shall have received a certificate of an executive officer of Seller to the
effect set forth in Sections 7.2(a), 7.2(b), and 7.2(c).

(e)

Since December 31, 2006, there shall not have occurred a Material Adverse
Change, and no event shall have occurred or circumstance shall exist that, in
combination with any other events or circumstances, would reasonably be expected
to have or result in a Material Adverse Change.

(f)

The Company shall have received all Government Consents required in connection
with the operation of the Seller Healthcare Management Business after the
Closing Date, except where the failure to obtain any such Government Consent
would not reasonably be expected to result in a Material Adverse Change.

(g)

Buyer shall have received the resignations, effective as of the Closing, of each
director and officer of the Company other than those whom Buyer shall have
specified in writing at least five (5) business days prior to the Closing.





24




--------------------------------------------------------------------------------







(h)

Buyer shall be satisfied, in its sole discretion, with the results of its
due-diligence investigation of Seller and the Company; provided, however, that
this condition shall expire and become null and void on the Due Diligence End
Date.

(i)

All actions to be taken by Seller in connection with consummation of the
Contemplated Transactions, and all certificates, opinions, instruments, and
other documents required to effect the Contemplated Transactions shall be
satisfactory in form and substance to Buyer, including, without limitation:

(i)

the original stock certificate(s) representing the Shares, duly endorsed or
accompanied by duly executed stock power;

(ii)

true and correct copies of a release of each item of Indebtedness of Seller or
the Company if such item of Indebtedness is paid prior to the Closing Date or,
to the extent not paid prior to the Closing Date, a payoff letter from each
creditor setting forth the amount of each such item of Indebtedness (which
amount is to be paid at Closing in accordance with the Allocation Schedule);

(iii)

a written consent for the assignment of each of the Leases to the Company from
the landlord or other party whose consent, if any, thereto is required under
such Lease;

(iv)

evidence that all Liens on the assets of the Company shall have been released
and completed copies of UCC-3 termination statements related to such Liens to be
filed on the Closing Date;

(v)

evidence that Seller has paid, and Seller has caused the Company to pay, amounts
described in Section 6.8;

(vi)

a certificate executed by an officer of the Company stating that the Company is
not a “United States real property holding corporation” within the meaning of
Section 897(c)(2) of the Code;

(vii)

evidence that Seller has terminated, and has caused the Company to terminate,
all Employee Benefit Programs;

(viii)

Department of Treasury Internal Revenue Service Form 8023 relating to the
election under Section 338(h)(10) of the Code, if such election is determined by
Seller not to create any material adverse tax consequences to Seller or Seller’s
stockholders;

(ix)

evidence that Seller has consummated the Protegrity Redemption;

(x)

evidence that each of Seller and the Company has satisfied the representation
and warranty in Section 4.12; and

(xi)

all other customary documents, instruments or certificates as shall be
reasonably requested by Buyer and as shall be consistent with the terms of this
Agreement.





25




--------------------------------------------------------------------------------







(j)

Each of Harry M. Neer, Mark C. Neer, and Gregory H. Neer shall have entered into
employment or consulting agreements with the Company or an Affiliate of Buyer on
terms reasonably satisfactory to Buyer, and such agreements shall be in full
force and effect as of the Closing.

(k)

Seller shall have delivered to Buyer copies of the certificate of incorporation
(or formation) of each of Seller and the Company certified on or soon before the
Closing Date by the Secretary of State (or comparable officer) of the
jurisdiction of each such Person’s incorporation (or formation).

(l)

Seller shall have delivered to Buyer copies of the certificate of good standing
of each of Seller and the Company issued on or soon before the Closing Date by
the Secretary of State (or comparable officer) of the jurisdiction of each such
Person’s organization and of each jurisdiction in which each such Person is
qualified to do business as a foreign corporation.

(m)

Seller shall have delivered to Buyer copies, certified by the secretary or an
assistant secretary of each of Seller and the Company, of (i) the bylaws (or
other governing documents) of each of Seller and the Company, and (ii) the
resolutions of the board of directors or other authorizing body (or a duly
authorized committee thereof) and stockholders of each of Seller and the Company
authorizing the execution, delivery, and performance of this Agreement and the
Contemplated Transactions.

(n)

Seller shall have delivered to Buyer a certificate of the secretary or an
assistant secretary of each of Seller and the Company, dated the Closing Date,
in form and substance reasonably satisfactory to Buyer, as to:  (i) no
amendments to the certificate of incorporation (or formation) of such Person
since the date of the certification specified in Section 7.2(m) above; (ii) the
bylaws (or other governing documents) of such Person; (iii) the resolutions of
the board of directors or other authorizing body (or a duly authorized committee
thereof) and stockholders of such Person authorizing the execution, delivery,
and performance of this Agreement and the Contemplated Transactions; and
(iv) incumbency and signatures of the officers of such Person executing this
Agreement or any other agreement contemplated by this Agreement.

Section 7.3

Additional Conditions to Obligations of Seller.  The obligations of Seller to
consummate the Contemplated Transactions are also subject to the following
conditions, any or all of which may be waived in writing by Seller:

(a)

The representations and warranties of Buyer set forth in this Agreement shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date as if made at and as of the Closing Date except (i) for
those representations and warranties that address matters only as of an earlier
date, which shall have been true and correct as of such earlier date, and
(ii) to the extent that such representations and warranties are qualified by the
term “material,” or contain terms such as “Material Adverse Change,” in which
case such representations and warranties (as so written, including the term
“material” or “Material Adverse Change”) shall be true and correct in all
respects at and as of the Closing.

(b)

Buyer shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing, except to the extent that such
covenants are qualified





26




--------------------------------------------------------------------------------







by the term “material,” or contain terms such as “Material Adverse Change,” in
which case Buyer shall have performed and complied with all of such covenants
(as so written, including the term “material” or “Material Adverse Change”) in
all respects through the Closing.

(c)

Seller shall have received a certificate of an executive officer of Buyer to the
effect set forth in Section 7.3(a) and Section 7.3(b).

Section 7.4

Frustration of Closing Conditions.  None of Buyer, Seller, or the Company may
rely on the failure of any condition set forth in ARTICLE 7 to be satisfied if
such failure was caused by such Party’s failure to act in good faith to comply
with this Agreement and consummate the transactions provided for herein.

ARTICLE 8
POST-CLOSING COVENANTS

Section 8.1

General.  If at any time after the Closing any further actions are necessary or
desirable to carry out the purposes of this Agreement, each of the Parties will
take such further actions (including the execution and delivery of such further
instruments and documents) as any other Party may reasonably request, all at the
sole cost and expense of the requesting Party.  Seller acknowledges and agrees
that from and after the Closing, Buyer will be entitled to copies of all
documents, books, Contracts, records (including Tax records), agreements, and
financial data of any sort relating to the Seller Healthcare Management Business
and the Company.

Section 8.2

Confidentiality.  From and after the Closing Date, Seller shall keep
confidential, and use its best efforts to cause their respective Affiliates and
instruct their respective representatives, officers, directors, managers,
members, employees, and advisors to keep confidential, all information relating
to the Company, except (a) as required by applicable Law or administrative
process, and (b) for information that is generally available to the public on
the Closing Date or thereafter becomes available to the public, other than as a
result of a breach of this Section 8.2.

Section 8.3

Litigation Support.  In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, each of the Parties will cooperate with it and its
counsel in the contest or defense, make available his, her, or its personnel,
and provide such testimony and access to his, her, or its books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party.

Section 8.4

Transition.  Seller will not take any action that is designed or intended to
have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of the Seller Healthcare Management Business or the
Company from maintaining the same business relationships with the Company after
the Closing as it maintained with Seller or the Company prior to the Closing.
 Seller will refer all customer inquiries relating to the Seller Healthcare
Management Business to Buyer and the Company from and after the Closing.





27




--------------------------------------------------------------------------------







ARTICLE 9
TERMINATION

Section 9.1

Termination.  This Agreement may be terminated, and the Contemplated
Transactions contemplated hereby may be abandoned, at any time prior to the
Closing Date, as set forth below in this Section 9.1, by action taken or
authorized by the board of directors of the terminating Party or Parties:

(a)

by mutual written consent of Buyer and Seller;

(b)

by either Buyer or Seller:

(i)

if the Contemplated Transactions shall not have been consummated by
September 30, 2007 (the “Termination Date”); provided, however, that the right
to terminate this Agreement under this Section 9.1(a)(i) shall not be available
to any Party whose material breach of any provision of this Agreement has been
the cause of, or resulted in, the failure of the Contemplated Transactions to
occur on or before the Termination Date; or

(ii)

if there shall be any Law that makes consummation of the Contemplated
Transactions illegal or otherwise prohibited or any Order of any Governmental
Entity having competent jurisdiction enjoining Buyer and Seller from
consummating the Contemplated Transactions is entered and such Order has become
final and nonappealable and, prior to termination pursuant to this Section
9.1(a)(i), the terminating Party shall have complied in all material respects
with its obligations under Section 6.5; provided, however, that the right to
terminate this Agreement pursuant to this Section 9.1(a)(i) shall not be
available to any Party whose breach of any provision of this Agreement results
in the imposition of any such Order or the failure of such Order to be resisted,
resolved or lifted, as applicable;

(c)

by Seller if Buyer shall have materially breached any of the covenants or
agreements contained in this Agreement to be complied with by Buyer such that
the closing condition set forth in Section 7.3(a) would not be satisfied.

(d)

by Buyer:

(i)

if (A) Seller shall have breached any of the covenants or agreements contained
in this Agreement to be complied with by Seller such that the closing condition
set forth in Section 7.2(a) would not be satisfied or (B) there exists a breach
of any representation or warranty of Seller contained in this Agreement such
that the closing condition set forth in Section 7.2(a) would not be satisfied,
and, in the case of either clause (A) or (B), such breach is incapable of being
cured by the earlier to occur of (x) twenty (20) Business Days after Seller
receives written notice of such breach from Buyer or (y) the Termination Date;

(ii)

if the Stockholder Consent or other Stockholder Approval, if any, shall have
been rescinded, modified, or amended;

(iii)

if the board of directors of Seller or any committee thereof withdraws or
modifies, or publicly proposes to withdraw or modify, in a manner adverse to
Buyer, its approval





28




--------------------------------------------------------------------------------







of the Contemplated Transactions or this Agreement, or the board of directors of
Seller or any committee thereof resolves to take any of the foregoing actions;

(iv)

if the condition set forth in Section 7.2(h) is not satisfied;

(v)

if Seller enters into any definitive agreement, letter of intent, agreement in
principle, or similar agreement with respect to any Acquisition Proposal or if
the board of directors of Seller has approved or recommended or publicly
proposed to approve or recommend an Acquisition Proposal; or

(vi)

the Seller or Company shall have incurred a Material Adverse Change, and no
event shall have occurred or circumstance shall exist that, in combination with
any other events or circumstances, would reasonably be expected to have or
result in a Material Adverse Change.

Section 9.2

Effect of Termination.  Except as otherwise set forth in this Section 9.2, in
the event of a termination of this Agreement by either Seller or Buyer as
provided in Section 9.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Buyer or Seller or their
respective officers or directors; provided, however, that (i) the provisions of
Section 9.2, Section 9.3, and ARTICLE 10 and the Confidentiality Agreement shall
remain in full force and effect and survive any termination of this Agreement
and (ii) the Termination Fee shall be the exclusive remedy of Buyer under
circumstances where the Termination Fee is payable by Seller; provided, further,
that no Party shall be relieved or released from any Liabilities or damages
arising out of its willful and material breach of any provision of this
Agreement and, in such event, the non-breaching Party or Parties shall be
entitled to seek recovery for any and all damages, losses, claims, Liabilities,
demands, charges, penalties, costs, expenses, and/or diminution in value of such
Party or Parties.  In no event shall any Party be liable for punitive damages.

Section 9.3

Termination Fee.

(a)

If this Agreement is terminated pursuant to Section 9.1(d)(v), and Buyer is not
in material breach of this Agreement at the time of such termination, then
Seller shall pay, or cause to be paid, to Buyer $100,000 plus any reasonable
costs, fees, and expenses, including reimbursement obligations, if any, incurred
by Buyer in connection with the transactions, whether or not consummated,
contemplated by this Agreement (the “Termination Fee”) not later than the day of
such termination.  The Termination Fee shall be paid by wire transfer of
immediately available funds to an account designated in writing to Seller by
Buyer.  For the avoidance of doubt, in no event shall Seller be obligated to
pay, or cause to paid, the Termination Fee on more than one occasion.

(b)

Seller acknowledges that the agreements contained in this Section 9.3 are an
integral part of the transactions contemplated in this Agreement, that the
damages resulting from termination of this Agreement under circumstances where a
Termination Fee is payable are uncertain and incapable of accurate calculation
and that the amounts payable pursuant to Section 9.3(a) are reasonable forecasts
of the actual damages that may be incurred and constitute liquidated damages and
not a penalty, and that, without these agreements, Buyer would not enter





29




--------------------------------------------------------------------------------







into this Agreement; accordingly, if Seller fails to promptly pay the
Termination Fee, and, in order to obtain such payments Buyer commences a suit
that results in a judgment against Seller for the Termination Fee, Seller shall
pay to Buyer its costs and expenses (including reasonable attorney’s fees) in
connection with such suit.

ARTICLE 10
GENERAL PROVISIONS

Section 10.1

Non-Survival of Representations and Warranties.  None of the representations and
warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Closing Date, and after the Closing Date no claim,
action, suit, or proceeding may be asserted or brought based on or relating to
any such representation or warranty or any breach or alleged breach thereof.
 This ARTICLE 10, the agreements of Buyer and Seller in Section 6.8,
Section 6.9, Section 6.12, and ARTICLE 8 and those other covenants and
agreements contained herein that by their terms apply, or that are to be
performed in whole or in part, after the Closing Date shall survive the
consummation of the Contemplated Transactions.

Section 10.2

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or received by
telegraphic or other electronic means (including facsimile, telecopy, telex, and
e-mail) with confirmation of transmission by the transmitting equipment or when
delivered by overnight courier, or if mailed, five (5) days after being
deposited in the United States mail, certified or registered mail, first-class
postage prepaid, return receipt requested, to the Parties at the addresses,
email addresses, or facsimile numbers set forth on Appendix A.  Any Party from
time to time may change its physical address, e-mail address, or facsimile
number for the purpose of receipt of notices to that Party hereunder by giving
notice specifying a new physical address, e-mail address, or facsimile number to
the other Persons listed on Appendix A in accordance with the provisions of this
Section 10.2, which will not constitute an amendment under Section 10.10.

Section 10.3

Headings.  The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

Section 10.4

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

Section 10.5

Entire Agreement.  This Agreement (together with the exhibits, schedules,
annexes, appendices, and the other documents delivered pursuant hereto, which
are incorporated herein by reference) and the Confidentiality Agreement
constitute the entire agreement of the Parties and supersede all prior
understanding, agreements, representations, or undertakings, both written and
oral, by or among the Parties, or any of them, with respect to the subject
matter hereof and thereof.

Section 10.6

Third-Party Beneficiaries.  No provision of this Agreement is intended to confer
any rights, benefits, remedies, obligations or Liabilities hereunder upon any
Person





30




--------------------------------------------------------------------------------







other than the Parties hereto and their respective successors and permitted
assigns.  Without limiting the generality of the foregoing, (i) no employee of
Seller or the Company shall have any rights, as an employee, under this
Agreement or under any of the other documents contemplated hereby to which they
are not personally a party, and (ii) other than as an express party to this
Agreement or the other documents contemplated hereby, if applicable, no creditor
of any of the Parties shall have any rights under this Agreement or any of the
other documents contemplated hereby.  Nothing in this Agreement shall be deemed
or construed to affect any change or amendment to any Employee Benefit Plans of
Seller, and nothing in this Agreement modifies or shall be deemed to modify the
ability of any such Employee Benefit Plan to be amended or terminated in
accordance with its terms.

Section 10.7

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective permitted
successors and assigns.  No Party may assign either this Agreement or any of
his, her, or its rights, interests, or obligations hereunder (whether by
operation of law or otherwise) without the prior written approval of Buyer and
Seller; provided, however, that Buyer may (i) assign any or all of its rights
and interests hereunder to one or more of its Affiliates and (ii) designate one
or more of its Affiliates to perform its obligations hereunder (in any or all of
which cases Buyer nonetheless shall remain responsible for the performance of
all of its obligations hereunder).  Any assignment in violation of the foregoing
shall be null and void.

Section 10.8

Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean “including without limitation.”  The Parties intend that each
representation, warranty, and covenant contained herein shall have independent
significance.  If any Party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) that the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant.

Section 10.9

Governing Law; Consent to Jurisdiction.

(a)

This Agreement, including any legal action, suit, or proceeding arising out of
or relating to this Agreement or the Contemplated Transactions, whether in tort,
contract, or equity, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without regard to conflict-of-law principles that
would result in the application of any Law other than the Laws of the State of
Delaware.

(b)

Any legal action, suit, or proceeding arising out of or relating to this
Agreement or the Contemplated Transactions shall be brought solely in the
Chancery Court of the State of Delaware; provided, that if (and only after) such
courts determine that they lack subject-matter jurisdiction over any such legal
action, suit, or proceeding, such legal action, suit, or proceeding





31




--------------------------------------------------------------------------------







shall be brought in the Federal courts of the United States located in the State
of Delaware; provided, further, that if (and only after) both the Chancery Court
of the State of Delaware and the Federal courts of the United States located in
the State of Delaware determine that they lack subject matter jurisdiction over
any such legal action, suit, or proceeding, such legal action, suit, or
proceeding shall be brought in the United States District Court for the District
of Colorado.  Each Party hereby irrevocably submits to the exclusive
jurisdiction of such courts in respect of any legal action, suit or proceeding
arising out of or relating to this Agreement or the Contemplated Transactions,
and hereby waives, and agrees not to assert, as a defense in any such action,
suit or proceeding, any claim that it is not subject personally to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum, that the venue of the action, suit or proceeding is
improper or that this Agreement or the Contemplated Transactions may not be
enforced in or by such courts.  Each Party agrees that notice or the service of
process in any action, suit or proceeding arising out of or relating to this
Agreement or the Contemplated Transactions shall be properly served or delivered
if delivered in the manner contemplated by Section 10.2.

Section 10.10

Amendments and Waivers.  No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by Buyer and Seller.  No
waiver by any Party of any right, power, privilege, or claim under or provision
of this Agreement or any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be valid unless the same
shall be in writing and signed by the Party making such waiver nor shall such
waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such default,
misrepresentation, or breach of warranty or covenant.

Section 10.11

Specific Performance.  Except as specifically set forth herein, the Parties
recognize that in the event Seller should refuse to perform under the provisions
of this Agreement, monetary damages alone will not be adequate.  Buyer shall
therefore be entitled, in addition to any other remedies that may be available,
including money damages, to obtain specific performance of the terms of this
Agreement.  In the event of any action to enforce this Agreement specifically,
Seller hereby waives the defense that there is an adequate remedy at law.

Section 10.12

Fees and Expenses.  Subject to Section 6.12 and except as otherwise expressly
set forth in this Agreement, all fees and expenses incurred in connection
herewith and the Contemplated Transactions shall be paid by the Party incurring
such expenses, whether or not the Contemplated Transactions is consummated.

Section 10.13

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  The exchange of copies of this Agreement and of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Agreement as to the Parties and may be used in lieu of the
original Agreement for all purposes.  Signatures of the Parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.





32




--------------------------------------------------------------------------------







(Remainder of Page Intentionally Left Blank)





33




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the day and year first above written.

BUYER:

 

NEXUS ASSET ACQUISITION CO.

 

By:

 

Name:

Frank Vidrik

Title:

President and CEO




SELLER:

 

ROCKPORT HEALTHCARE GROUP, INC.

 

By:

 

Name:

Harry M. Neer

Title:

President, Chief Executive Officer, Chief Financial officer, Treasurer, Director












